Citation Nr: 9906192	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  97-28 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for chronic obstructive 
pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.  This appeal arises from July 1996 and May 1997 
rating decisions of the Department of Veterans Affairs (VA), 
Atlanta, Georgia, regional office (RO).


FINDINGS OF FACT

1.  The RO, by rating decision dated in January 1977, denied 
service connection for a chronic pulmonary disorder.  After 
notification, the veteran did not submit a timely appeal and 
the decision became final.  The RO, by rating decision dated 
in August 1992, found that the claim remained denied.  After 
notification, the veteran did not submit a timely appeal with 
respect to that issue, and that decision became final.  The 
basis of the RO's denial was that there was no medical 
evidence of a link between the veteran's inservice lung 
disability and his current chronic obstructive pulmonary 
disease.

2.  Medical evidence of a link between an inservice pulmonary 
disability and the veteran's current chronic obstructive 
pulmonary disease has been received since the RO's decision 
of August 1992.


CONCLUSION OF LAW

Evidence received since the RO last denied service connection 
for chronic obstructive pulmonary disease in August 1992 is 
new and material and the veteran's claim for service 
connection for that benefit has been reopened.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO, by rating decision dated in January 1977, denied 
service connection for a chronic pulmonary disorder.  After 
notification, the veteran did not submit a timely appeal and 
the decision became final.  The RO, by rating decision dated 
in August 1992, found that the claim remained denied.  After 
notification, the veteran did not submit a timely appeal with 
respect to that issue, and that decision became final.  To 
reopen the claim, the veteran must submit new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).  
See also Hodge v. West, 155 F3d. 1356 (Fed. Cir. 1998).  When 
determining whether the veteran has submitted new and 
material evidence to reopen the claim, consideration must be 
given to all of the evidence since the last final denial of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996); Glynn v. 
Brown, 6 Vet. App. 523 (1994).

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

When the claim was previously denied, there was no medical 
evidence of a link between an inservice pulmonary disability 
and the veteran's current chronic obstructive pulmonary 
disease.  This was the basis for the denial, or the issue at 
hand.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  To 
be new and material, the evidence would have to contain 
objective evidence of a link between the veteran's period of 
service and his current chronic obstructive pulmonary 
disease.

The evidence added to the record since August 1992 includes a 
written statement received in June 1997 from McKee Hargrett, 
D.O..  Dr. Hargrett stated that he had known the veteran for 
his entire adult life, that in his medical judgment a 
"pulmonary disease seed" was planted by an unresolved 
pneumonia episode in 1944, and that this seed eventually led 
to the veteran's current obstructive pulmonary disease 
complex.

The medical evidence received since the previous denial 
demonstrates that the record now contains medical evidence of 
a link between the veteran's inservice pulmonary disability 
and his current chronic obstructive pulmonary disease.  The 
RO's denial of service connection for chronic obstructive 
pulmonary disease was based on the position that there was no 
objective evidence of a link between the veteran's current 
lung disorder and his period of service.  Because the record 
did not previously contain such evidence of a link, Dr. 
Hargrett's statement is new and material as that statement 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a) (1998).  Accordingly, the 
Board concludes that the veteran's claim for service 
connection for chronic obstructive pulmonary disease is 
reopened.


ORDER

New and material evidence has been submitted and the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease has been reopened.


REMAND

The veteran's service medical records were destroyed in a 
fire at the National Personnel Records Center in 1973.  
Reconstructed records show that the veteran was treated for 
fibrinous pleuritis in 1944.  He currently has chronic 
obstructive pulmonary disease, which Dr. Hargrett, an 
osteopath, has linked to the inservice findings.  The Board 
is of the opinion that a VA pulmonary specialist should 
examine the veteran to determine the exact nature of his 
lung disorder, and to comment on Dr. Hargrett's statement, 
including whether there is a link between the current 
symptomatology and the inservice notation of fibrinous 
pleuritis in 1944. 

The United States Court of Appeals For Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  

In view of the foregoing, the case is REMANDED to the RO for 
the following development:

1.  The RO must arrange for the veteran 
to be examined by a VA pulmonary 
specialist to determine the exact nature 
and severity of his lung disorder.  The 
examination report should include a 
detailed account of all pathology found 
to be present, and the examiner should 
provide an opinion as to the likely onset 
of such disorder(s), including whether 
there is a link between the current 
symptomatology and the inservice notation 
of fibrinous pleuritis in 1944.  The 
examiner must review and comment upon the 
written statement of Dr. Hargrett 
received in June 1997, and Dr. Hargrett's 
conclusion that the current lung 
disability resulted from a lung condition 
during service.  The report of 
examination should include a complete 
rationale for all opinions expressed.  
All necessary studies or tests are to be 
accomplished.  The entire claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the examination.  

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may now 
be granted.  If the outcome is not favorable to the veteran, 
he and his representative should be provided with an 
appropriate supplemental statement of the case and given a 
reasonable opportunity to respond.  Thereafter, the case 
should be returned to the Board for further appellate 
consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 

- 7 -


- 1 -


